DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "the first engagement feature on the exterior surface of the fixation device".  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites a first engagement feature which interacts with the second engagement feature of the implant, the claim does not state that this is in the exterior and it appears to the examiner that it is a bone engagement feature which is not the same as the first engagement feature introduced in claim 26. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, 9-11, 26, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Papay et al. (6,517,542).
Papay discloses the following claimed limitations:
Claim 1: A surgical anchor assembly (40) (Fig. 12-13), comprising: a fixation device (42 ) having a proximal end (see figure below), a distal end (see figure below), a cannulation (50) extending through the entire fixation device (Fig. 11), and a first engagement feature (52) at or near the distal end (Fig. 10 and Col. 3 Lines 27-30); and an implant (44) comprising a first portion (see figure below) connectable to the distal end of the fixation device (see figure below) and having a second engagement feature (56) engageable with the first engagement feature (Fig. 10 and Col. 3 Lines 27-30), and a second portion (see figure below) configured to capture a flexible strand (component 58 in Fig. 10-11 is configured to capture a suture as disclosed in Col. 3 Lines 33-35); wherein a stop mechanism (see figure below) having at least a portion spaced apart from an end face at the distal end of the fixation device (see figure below) is configured to prevent rotational movement between the fixation device and the implant in at least one direction when the implant is connected to the fixation device (it would prevent any further rotation in the tightening direction when it reaches the stop since there is nowhere else to rotate).
Claim 2: Wherein the first portion of the implant is insertable into the distal end of the fixation device (see figure below)
Claim 3: Wherein the first engagement feature is formed in the cannulation of the fixation device (Fig. 10 and Col. 3 Lines 27-30), and the second engagement feature is formed on an outer surface of the first portion of the implant (Fig. 10 and Col. 3 Lines 27-30). 
Claim 4: Wherein the first and second engagement features facilitate a limited rotational connection between the fixation device and the implant (Fig. 10 and Col. 3 Lines 27-30 where it is limited by the amount of threads in the cannulation and the length of the cannulation and implant), and wherein the stop mechanism is configured to stop the rotational movement facilitated by the first and second engagement features (where the device would prevent any further rotation in the tightening direction when it reaches the stop since there is nowhere else to rotate).
Claim 6: Wherein the first and second engagement features each comprises a thread (Fig. 10 and Col. 3 Lines 27-30). 
Claim 7: Wherein an end of the thread of the first engagement feature defines the stop mechanism (see figure below where the stop is at the distal end portion of the first engagement feature) 
Claim 9: Wherein the second portion of the implant comprises an eyelet (58) for capturing the flexible strand (Fig. 10-11 and Col. 3 Lines 33-35)
Claim 10: Wherein an exterior surface of the fixation device comprises an engagement feature (48) for engaging a bone hole (Fig. 2 and Col. 3 Lines 14-17)
Claim 11: Wherein the engagement feature on the exterior surface of the fixation device comprises a thread (Fig. 2 and Col. 3 Lines 14-17).Claims 26 and 27: Papay discloses all the limitations of the claims as seen above including wherein the first engagement feature has a predetermined limited length (the limited length is the same as the length of the 1st portion of the implant as seen in the figure below) and an end of the predetermined limited length defines the stop mechanism (see figure below where the stop is at the distal end portion of the first engagement feature), thereby limiting rotational movement of the implant relative to the fixation device (it would prevent any further rotation in the tightening direction when it reaches the stop since there is nowhere else to rotate).

    PNG
    media_image1.png
    603
    1064
    media_image1.png
    Greyscale


Claim(s) 1-4, 6, 8-11, 26, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lunn et al. (2014/0364905).
Lunn discloses the following claimed limitations: 
Claim 1: A surgical anchor assembly (10) (Fig. 2), comprising: a fixation device (11 ) having a proximal end (see figure below), a distal end (see figure below), a cannulation (11a) extending through the entire fixation device (Fig. 5-6 and [0016]), and a first engagement feature (11f) at or near the distal end (Fig. 2 and 5-6 and [0016], [0019]); and an implant (12) comprising a first portion (see figure below) connectable to the distal end of the fixation device (Fig. 5-6 and [0016]) and having a second engagement feature (12c, 12d) engageable with the first engagement feature (Fig. 2 and 5-6 and [0016]), and a second portion (see figure below) configured to capture a flexible strand (Fig. 5); wherein a stop mechanism (11c) ([0019]) having at least a portion spaced apart from an end face at the distal end of the fixation device (where the proximal portion of 11c is spaced form the distal end) is configured to prevent rotational movement between the fixation device and the implant in at least one direction when the implant is connected to the fixation device (it would prevent any further rotation in the tightening direction when it reaches the stop since there is nowhere else to rotate).
Claim 2: Wherein the first portion of the implant is insertable into the distal end of the fixation device (Fig. 5-6)
Claim 3: Wherein the first engagement feature is formed in the cannulation of the fixation device ([0019]), and the second engagement feature is formed on an outer surface of the first portion of the implant (Fig. 2). 
Claim 4: Wherein the first and second engagement features facilitate a limited rotational connection between the fixation device and the implant (Fig. 5-6, [0019] where it is limited by the size limited by the amount of threads in the cannulation), and wherein the stop mechanism is configured to stop the rotational movement facilitated by the first and second engagement features (where the device would prevent any further rotation in the tightening direction when it reaches the stop since there is nowhere else to rotate).
Claim 6: Wherein the first and second engagement features each comprises a thread (Fig. 2 and [0019]). 
Claim 8: Wherein when the implant and the fixation device are connected with the stop mechanism preventing rotation therebetween, the second portion of the implant remains outside of and extends away from the distal end of the fixation device (Fig. 6) 
Claim 9: Wherein the second portion of the implant comprises an eyelet (12e) for capturing the flexible strand (Fig. 5)
Claim 10: Wherein an exterior surface of the fixation device comprises an engagement feature (11g) for engaging a bone hole (Fig. 2 and [0016])
Claim 11: Wherein the engagement feature on the exterior surface of the fixation device comprises a thread (Fig. 2 and [0016]).Claims 26 and 27: Lunn discloses all the limitations of the claims as seen above including wherein the first engagement feature has a predetermined limited length (length of 11c) and an end of the predetermined limited length defines the stop mechanism ([0019]), thereby limiting rotational movement of the implant relative to the fixation device (it would prevent any further rotation in the tightening direction when it reaches the stop since there is nowhere else to rotate).

    PNG
    media_image2.png
    789
    575
    media_image2.png
    Greyscale





Allowable Subject Matter
Claims 12-17 and 29-31 are allowed.
The following is an examiner’s statement of reasons for allowance: the art of record when considered alone or in combination neither renders obvious nor anticipates a surgical anchor assembly, comprising: a fixation device having a cannulation through it and an exterior engagement feature; an implant configured to be inserted into the bone hole prior to insertion of the fixation device, the implant connectable to the distal end of the fixation device and defining a recess that extends transverse to the longitudinal axis for capturing a flexible strand; and a separate piggyback fixation piece connectable to the proximal end of the fixation device to extend a total length of the surgical anchor assembly, wherein an exterior surface of the piggyback fixation piece comprises a second engagement feature that is complementary to the first engagement feature on the exterior surface of the fixation device for engaging the bone hole, in conjunction with the rest of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments filed 10/4/22 have been considered but are moot in view of the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art appears to overcome either alone or in combination the claimed limitations of claims 1 and 26 and their dependent claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515. The examiner can normally be reached Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771